       Case 1:18-cv-06468-GBD-RWL Document 59 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                12/2/2020
---------------------------------------------------------------X
HOPETON A. FRANCIS,                                            :
                                                               :   18-CV-6468 (GBD) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :   ORDER
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On October 29, 2020, the Court ordered Mr. Francis to send signed HIPAA and

160.50 releases to Defendants by November 25, 2020, and for defense counsel to

serve the order on Mr. Francis and file proof of service (Dkt. 53), which he did (Dkt. 54).

        On November 9, 2020, Mr. Francis renewed a request for appointment of

counsel. (Dkt. 55.)

        On November 13, 2020, the Court issued an order reiterating that Mr. Francis

must send signed HIPAA and 160.50 releases to Defendants by November 25, 2020

and noted that failure to do so may result in sanctions, including dismissal for failure to

prosecute. The Court also stated that if Mr. Francis fully and timely complied with its

October 29, 2020 order, the Court would then reconsider Mr. Francis’s request for

appointment of pro bono counsel. The Court ordered defense counsel to send a copy

of the order to Mr. Francis within three days and file proof of service on ECF. (Dkt. 57.)

        No proof of service appears on the docket.

        On November 18, 2020, a letter from Mr. Francis dated November 14, 2020 was

docketed by the pro se office in which Mr. Francis represents that he is “sending

another HIPAA release form” and that he “had previously sent a completed form to Law

                                                        1
       Case 1:18-cv-06468-GBD-RWL Document 59 Filed 12/02/20 Page 2 of 2




Dept. (Mr. Nicholas Collins).” The letter does not mention the 160.50 release. (Dkt.

58.)

       Accordingly, the Court orders defense counsel to file a status update by

December 7, 2020. The status update shall address, at minimum, whether and when

defense counsel served the Court’s November 13, 2020 order on Mr. Francis, and

whether the defense counsel has received the executed HIPAA and 160.50 releases

from Mr. Francis.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: December 2, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
